Matthew




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 18, 2014

                                      No. 04-14-00328-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                      Matthew MURRAY,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR11683
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

       Appellee Matthew Murray’s brief was due August 11, 2014, but it has not been filed. We
order the brief filed by August 28, 2014. If the brief is not filed by the date ordered, the appeal
may be set for submission without an appellee’s brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court